ON RETURN TO REMAND
TYSON, Judge.
On May 25, 1990, this court unanimously, with opinion, affirmed the appellant’s conviction for criminal solicitation of a controlled substance. Thornton v. State, 570 So.2d 762 (Ala.Cr.App.1990). The trial court sentenced appellant to life imprisonment as a habitual felony offender.
We remanded this case for proper sentencing because a federal counterfeiting charge had been included in the original sentence, which was not proper. There is no comparable State charge.
The circuit court has now filed its Return to Remand and sentenced the appellant to 15 years. One year is to be served in the penitentiary and the appellant is to be on probation for three years under the Split Sentence Statute, Tit. 15-18-8, Code of Alabama 1975 as amended 1988.
The record discloses that the appellant has been allowed to relocate to Roswell, Georgia, where he is to abide by all the rules and regulations of probation and is to be supervised by the probation office in Roswell.
For the aforesaid reasons this cause is due to be, and the same is, hereby affirmed.
AFFIRMED.
All the Judges concur.